DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 10-16 are currently pending in the application; of these, claims 1 and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the Examiner notes that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner has attempted to point out below as many individual instances of indefinite language as reasonably possible.  Applicant should, however, carefully review all of the claim language and 
	In line 11 of claim 10, “the converter modules” lacks proper antecedent basis in the claims (only a single converter module is previously recited; see line 9 of the claim).
	In line 12 of claim 10, “the pressure values” lacks proper antecedent basis in the claims (only a single pressure value is previously recited; see line 10 of the claim).
	In line 14 of claim 10, “the navigation prediction module” lacks proper antecedent basis in the claims.
	In line 15 of claim 10, “the pressing forces” lacks proper antecedent basis in the claims (only a single pressing force is previously recited; see line 10 of the claim).
	The recitation spanning lines 16-21 of claim 10 is confusing.  This recitation begins with “in the event of a deviation of at least one of a future trajectory or an actual trajectory from the setpoint trajectory” but ends by addressing only the deviation of the future trajectory.  It is, thus, unclear what befalls the deviation of the future trajectory.
	In lines 18-19 of claim 10, “the pressing forces exerted by the compactors for stabilizing an actual force focal point ...” lacks proper antecedent basis in the claims.  It is further unclear what is meant by “for stabilizing” an actual force focal point.
In line 22 of claim 10, the recitation of “a navigation prediction module” is indefinite; it is not clear whether this is intended to refer to the same navigation prediction module previously recited (see line 14 of the claim) or to some different/additional navigation prediction module.
In line 22 of claim 10, the recitation of “an initial trajectory prediction” is indefinite; it is not clear whether this is intended to refer to the same initial trajectory prediction previously recited (see line 13 of the claim) or to some different/additional initial trajectory prediction.
In lines 24-25 of claim 10, “the installation of tubbing segments that are adjacent...” and “the circumferential direction” lack proper antecedent basis in the claims.

In line 29 of claim 10, the recitation “can be determined...” is vague and indefinite.
In lines 31-32 of claim 10, “the calculation of the new pressing forces” lacks proper antecedent basis in the claims.
In line 34 of claim 10, “the next tubbing segment” lacks proper antecedent basis in the claims.
In line 36 of claim 10, it is not clear what is meant by “stabilizing” the actual force focal point.
The relationship between the “compactor bearing ring” (recited in lines 1-2 of claim 12) and the “compactor bearing” (recited in line 5 of claim 10) is not clear.
In line 2 of claim 13, the recitation of “a circumferential direction” is indefinite; it is not clear whether this is intended to refer to the same circumferential direction previously recited (see claim 10, lines 24-25) or to some different/additional initial circumferential direction.
In lines 5-6 of claim 15, “the deviation of the future trajectory determined by the trajectory prediction”.
In line 7 of claim 15, the recitation “after retracting the compactors...” is indefinite; the compactors are not previously recited as being retracted or retractable.
The language generally spanning lines 4-8 of claim 15 is confusing and indefinite.
Claim 16 is dependent upon itself.

Prior Art Rejections
5.	As pointed out above, the claims currently pending in the application are generally narrative in form and contain indefinite language throughout.  The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

10.	Claims 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tobishima Construct Co., JP4-206054 (cited by applicant; hereinafter referred to as “Tobishima”) in view of Turner, U.S. Patent No. 4,548,443.
The explanation that follows is made with reference to both the original Tobishima publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Tobishima Translation”).
Tobishima discloses a device for continuously driving and lining a tunnel (see shield excavator 1 in Fig. 1) having a cutting wheel (cutter 2) and a plurality of compactors (jacks 4) working in an axial direction and operable to press against tubbing segments (see, e.g., segments 5a, 5b in Figs. 3-4, 5B, 6B).  At least some of the compactors are attached to converter modules (e.g., pressure sensors 11; Fig. 15) for measuring a pressure value associated with a pressing force exerted on a tubbing segment.  The converter modules are attached to a central unit with a central control module (e.g., control device 7 and/or arithmetic unit 13) and having a navigation measuring module and a pressing force correction module which interact to determine an initial trajectory prediction concerning a future trajectory in the case of one given distribution of pressing forces exerted by the compactors (Tobishima discloses calculating a resultant force action point “M2” for a case in which a portion of the compactors are to be pulled back to allow insertion of a tubbing segment - e.g., a case as shown in Figs. 5(A)-5(B) in which compactors 4a will be pressurized and compactors 4b will be pulled back; see, e.g., paragraph [0014] of the Tobishima Translation).  This initial trajectory prediction “M2” is compared to a setpoint trajectory (Tobishima discloses calculating a resultant 
In the same field of endeavor, Turner discloses a tunnel boring machine having compactors (e.g., primary propel cylinders 28; Fig. 1) for advancing a cutting wheel (rotary cutterhead 24) and teaches attaching the compactors to a compactor bearing (e.g., cutterhead support structure 32, which includes a main bearing 26 for rotatably carrying the cutterhead).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Turner, to attach the compactors of Tobishima to a compactor bearing that supports the cutting wheel, in order to allow reduced-friction rotational support of the cutting wheel relative to the compactors.
With respect to claim 12, the cutterhead support structure 32 and/or main bearing 26 of Turner is considered to constitute a “bearing ring”, as broadly recited (both of these structures are annular in shape; see Fig. 1).

11.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tobishima and Turner as applied to claim 10 above, and further in view of Lebreton, U.S. Patent No. 4,904,115.
As discussed above, the combination of Tobishima and Turner meets all of the limitations of claim 10.  The combination does not, however, specifically disclose converter 
In the same field of endeavor, Lebreton discloses a shield-type tunneling machine (e.g., Figs. 1-2) having compactors (thrust rams 3) that advance a cutting wheel 2.  Lebreton teaches associating path value sensors (displacement sensors 34; see Figs. 3-4) with the compactors for providing measurement signals indicative of the elongation of the compactors to a computer 40 (Fig. 4) for controlling the trajectory of the tunneling machine.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lebreton, to provide path value sensors associated with the Tobishima compactors, in order to facilitate trajectory control.
Lebreton further teaches grouping compactors (thrust rams 3) in compactor pairs (see Fig. 2 and col. 6, line 66 - col. 7, line 5).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lebreton, to group the compactors of Tobishima in compactor pairs, in order to reduce the complexity of the sensing and control connections for the compactors.
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhou (CN-1800583-A) discloses a shield tunneling machine automatic alignment method in which the propelling jacks are controlled to correct machine misalignment.  Wang (CN-105736007-A) discloses a navigation system for a tunnel boring machine.  Hirokawa (JP-02047496-A), Liping (CN-101713292-A), and Li (CN-104632238-A) disclose shield tunneling machines in which full-time propulsion is maintained while lining segments are being installed.  .

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672